Citation Nr: 0427272	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left arm injury.  

3.  Entitlement to service connection for high blood 
pressure.  

4.  Entitlement to service connection for a foot disorder.  

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for marijuana 
addiction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1974 to February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

In Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) specifically held that amended section 5103(a) and 
the new 38 C.F.R. § 3.159(b) require VA to inform the 
claimant (1) of the information and evidence not of record 
that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide.  Until the veteran is provided notice as 
to what information and evidence is needed to substantiate 
his claim, it is not possible to demonstrate either that 
there is no possible information or evidence that could be 
obtained to substantiate the veteran's claim or that there is 
no reasonable possibility that any required VA assistance 
would aid in substantiating that claim.  See 38 U.S.C.A. 
§ 5103A(a)(2)).  The Court held that the Board's failure to 
enforce compliance with those requirements is remandable 
error.  

In this case, the RO attempted to comply with the 
requirements of VCAA with a letter dated in March 2001.  
Unfortunately, the notice contained in that letter did not 
tell the veteran what he had to submit to substantiate his 
claim.  He was told that the evidence needed from him was, 
"Evidence of recent treatment for the condition(s) you are 
claiming."  As pointed out in the August 2000 Board 
decision, there is no dispute that the veteran currently has 
schizophrenia and evidence of a current schizophrenia is 
cumulative and will not serve to reopen the claim.  The VCAA 
letter should notify the veteran that he must submit new and 
material evidence.  Further, the last paragraph on the first 
page only refers to the schizophrenia and the left arm 
injury.  The veteran should be told that, to substantiate all 
of his claims, he must submit evidence of current disability, 
evidence of disease or injury in service, and evidence which 
establishes a nexus or connection between the disease or 
injury in service and the current disability.  

In Pelegrini v. Principi, 17 Vet App 412 (2004), the Court 
found a new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  This 
additional element requires the RO to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The March 2001 letter did not 
meet this requirement.  

Numerous attempts to obtain service medical records met with 
responses that the records were not found.  It is possible 
that service personnel records might shed some light on the 
veteran's shortened period of service.  This remand affords 
an opportunity to request the service personnel records.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
In particular, the veteran should be 
notified:
?	That he must submit new and material 
evidence to reopen his claims for 
service connection for schizophrenia 
and a left arm disability;  
?	What constitutes new and material 
evidence for claims to reopen filed 
before August 29, 2001;  
?	For all claims, he must submit 
competent lay or medical evidence of 
relevant disease or injury in 
service; 
?	For all claims, except the claim for 
service connection for 
schizophrenia, he must submit 
competent medical evidence of 
current disability; 
?	For all claims, he must submit 
competent medical evidence which 
connects a current disability to 
disease or injury in service.  
?	For the claim for service connection 
for marijuana addiction, he must 
submit competent medical evidence 
that it is proximately due to and 
the result of a service-connected 
disability.  

2.  The RO should ask the National 
Personnel Record Center for the veteran's 
service personnel records, particularly 
those dealing with his release from active 
service.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


